Citation Nr: 1102117	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-02 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

A Travel Board hearing was held in November 2010 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  A 
copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder 
to include PTSD. In this case, the Veteran alleges that he has 
PTSD as a result of having experienced stressful events in 
service in Vietnam.  Specifically, he reports that while his 
military occupational specialty was as a cook, he was assigned 
other duties that involved combat.  He asserts that he served 
with the 221st Signal Co. outside of Bien Hoa at a place called 
Plantation.  He also asserts he was slightly wounded on two 
occasions in that he received shrapnel wounds to the hip and 
right arm.  These injuries are not corroborated in the service 
treatment records (STRs), to include upon service separation exam 
in June 1977.  

As to additional stressors, he reports that he picked up body 
bags, that he witnessed shootings in downtown Bien Hoa, to 
include the killing of a young boy.  During the last part of July 
1971, he was helping to load a helicopter when it was hit by 
incoming fire.  It blew up, killing two pilots.  (It is noted 
that a Memorandum of record reflects that the Veteran's unit was 
stationed at Long Binh during the period when he claimed this 
incident happened.)  

Effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for post traumatic 
stress disorder (PTSD) by altering, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  See 75 Fed. Reg. 39, 843, et seq., (July 13, 2010) (to 
be codified at 38 C.F.R. § 3.304(f).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that: are received by VA on or after 
July 13, 2010; were received by VA before July 13, 2010 but have 
not been decided by a VA regional office as of July 13, 2010; are 
appealed to the Board of Veterans' Appeals (Board) on or after 
July 13, 2010; were appealed to the Board before July 13, 2010 
but have not been decided by the Board as of July 13, 2010; or 
are pending before VA on or after July 13, 2010 because the 
United States Court of Appeals for Veterans Claims vacated a 
Board decision on an application and remanded it for 
readjudication.  The amendment applies to this claim since it was 
appealed to the Board before July 13, 2010 and was not decided by 
the Board as of July 13, 2010.

The record includes VA diagnosis of PTSD based on the Veteran's 
reports of stressors.  It is the Board's conclusion that attempt 
should be made to obtain private records showing treatment for 
sleep disturbance problems in 1981 as reported by the Veteran at 
a recent personal hearing.  Additionally, he reported that he had 
received some treatment in 1976, but could not remember where.  
He should be given a chance to identify the provider.  Moreover, 
additional attempt should be made to verify the Veteran's claimed 
stressors, and he should be examined by VA personnel based on a 
review of all medical evidence, to include that obtained as a 
result of this remand.  VA, as part of its duty to assist, should 
undertake efforts to obtain additional information that may 
corroborate the Veteran's assertions.  Specifically, the AMC/RO 
should request the Veteran's personnel records from the National 
Personnel Records Center (NPRC) and unit records from the U.S. 
Army and Joint Services Records Research Center (JSRRC)) in order 
to corroborate the Veteran's claimed stressors.

The Appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric condition, on appeal, 
including those from 1976 and 1981.  With 
any necessary authorization from the 
Veteran, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran that are 
not currently of record.  This includes 
records from treatment in 1981 at a 
private facility and at a VA facility in 
Charlotte, North Carolina, where the 
Veteran reports treatment in the late 
1980s for knee surgery and counseling.  
All efforts to obtain these records must 
be documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and Veteran is to be informed 
of such.  If pertinent records are 
received, the AMC/RO should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. § 3.159(c)(4) 
are met as to this issue.  

2.  Obtain any service personnel records 
regarding the Veteran from the National 
Personnel Records Center (NPRC) and 
associate them in the claims folder.

3.  Request the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
to provide any information that might 
corroborate the Veteran's alleged 
stressors while on duty in Vietnam, 
including the occasion in July 1971.  As 
reported earlier, the Veteran was helping 
to load a helicopter near Pleiku, Vietnam, 
when it took enemy fire and blow up, 
killing the two pilots.  Also, the Veteran 
reports being a part of a convoy that 
received enemy fire.  He reported he was 
slightly injured with shrapnel in the 
right arm.  He recalled that his treatment 
might have included assistance from a 
lieutenant nurse in Saigon by the name of 
P. C.  If such records are not available 
or are incapable of verification this 
should be noted by the JSSRC and such 
notation included in the claims file.

4.  The Veteran should be scheduled for a 
VA examination of his right arm and left 
hip to ascertain if there are any 
identifiable residuals of missile injuries 
to either area.  If there are identifiable 
residuals, they should be set out.  If no 
residuals are found, that should be noted 
in the examination report.  The claims 
file should be made available to the 
examiner for review prior to the 
examination.  All indicated tests should 
be accomplished and all clinical findings 
reported in detail.

5.  Schedule the Veteran for a VA 
psychiatric examination to be performed by 
a psychiatrist or a psychologist.  The 
claims file and a copy of this remand must 
be made available to the examiner for 
review and the examiner must indicate in 
the examination report that this has been 
accomplished.  All indicated psychiatric 
tests and studies should be accomplished.

The examiner should determine the 
diagnoses for all psychiatric disorders 
found.  If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist or 
psychologist should specify whether there 
is a link between current PTSD symptoms 
the Veteran's reported in-service 
stressors as detailed earlier.  A complete 
rationale for this opinion must be 
provided.

If any other psychiatric condition is 
diagnosed, the examiner should opine as to 
whether it is at least as likely as not (a 
probability of 50 percent or greater) that 
a current psychiatric disability, other 
than PTSD, is related to service.  A 
complete rationale for this opinion must 
be provided.

6.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2010); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case (SSOC) and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


